DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 02/03/2021. 
Claims 1-7, 9-10, 14-24 are pending.

Response to Amendment

Applicant has amended independent claims 1, 9, 16 and dependent claims 2, 4, 7, 10, 14-15, 17, 19 to include new/old limitations in a form not previously presented necessitating new search and considerations.  New claims 21-24 have been added and claims 8, 11-13 have been canceled by the Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-10, 14-24 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The following claim language is not clearly understood:
Claim 1 recites “change request” and “change order”. It is unclear if the change request and change order are same or different. Applicant is advised to use same terms for consistency.
Claim 1 recites “identify a control property based on the proposed schedule”. It is unclear if the proposed schedule includes the control property or control property is derived from the provided potential schedules. It is unclear how is determination/identification is made. Similarly, it is unclear if the limited time frame is provided along with the potential schedule or derived from the potential schedules.
Claim 23 recites “conflict detected user interface is selectable by a user”. It is unclear if the user interface for detecting the conflict is selected by the user or user interface for the purpose of selecting if the conflict detection is displayed.
Claims 9 and 16 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims have also been rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 



Claims 1-6, 9-10, 13, 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pelt et al. (WO 2013/022411 A1, hereafter Pelt) in view of Fontoura et al. (US Pub. No. 2017/0364345 A1, hereafter Fontoura).
Both Pelt and Fontoura were cited in the last office action.

Highlighted claim elements is missing from the respective cited prior arts.

As per claim 1, Pelt teaches the invention substantially as claimed including a non-transitory computer readable medium comprising computer readable code executable by one or more processors to (fig 4 412): 
receive a proposed schedule associated with a change request (fig 3 production change requests are received by a deployment manager 302); 
determine that the proposed schedule does not conform with preexisting schedule restrictions (page 2 lines 26-30 determining conflict exists between the component dependencies associated with the change requests, first production change request and dispatched production change request; page 1 lines 20-25 conflict, different production changes page 5 lines 24-32 pre-deployment step, timing checks, scheduling parameter page 3 lines 10-15 automatically resolving conflicts) or conflicts with a schedule of the preexisting change order (page 2 lines 26-30 determining whether a conflict exists between first production change request and dispatched production change request ; page 1 lines 20-25 conflict, different production changes, different time periods page 3 lines 10-15 automatically resolving conflicts); 

in response to (page 3 lines 10-15 automatically resolving software dependencies, conflicts, scheduling priorities) determining that the proposed schedule does not conform with the preexisting schedule restriction (page 2 lines 26-30 determining conflict exists between the component dependencies associated with the change requests; page 1 lines 20-25 conflict, different production changes, different time periods col 5 lines 24-32 pre-deployment step, timing checks, scheduling parameter page 3 lines 10-15) or conflicts with the schedule of a preexisting change order (page 2 lines 26-30 determining whether a conflict exists between first production change request and dispatched production change request; page 1 lines 20-25 conflict, different production changes page 3 lines 10-15): 

identify a control property based on the proposed schedule (page 5 lines 27-35 schedule, production change request, scheduling parameter), wherein the control property defines a maximum number of potential schedules for the change request, or a limited timeframe for the potential schedules (page 5 lines 27-35 scheduling parameter, delayed scheduling information, punitive scheduling information derived, prior unsuccessful attempts), or both; 

determine, based on the identified control property (page 5 lines 27-35 schedule, production change request, scheduling parameter, delayed scheduling information, punitive scheduling information derived, prior unsuccessful attempts), a set of the potential schedules for implementation of the change request which do conform with the (page 5 27-35 schedule, dispatch, production change requests based on scheduling parameters page 3 lines 10-15 automatically resolving software dependencies, conflicts, scheduling priorities), wherein a number of the potential schedules in the set of the potential schedules is less than or equal to the maximum number of the potential schedules, or the set of the potential schedules are within the limited timeframe (page 5 lines 27-35 scheduling parameter, delayed scheduling information, punitive scheduling information derived, prior unsuccessful attempts, page 6 lines 7-15 scheduling, simultaneous/overlapping deployment of non-conflicting changes, resolve all dependencies for single production change, clear of conflict, each scheduling parameters/requirements is met), or both; and 
provide the set of the potential schedules for output; 
receive a schedule selected from among the set of the potential schedules (page 2 lines 10-15 scheduling, change request); 
store the change request and the schedule selected from among the set of the potential schedules in a database table (fig 1 DB 108 page 4 22-27 maintain persistent queue, production change request in DB page 4-5 28-31 DB includes state table, submission time, information associated with production change, page 5 lines 1-5 configuration information, deployment progress page 5 lines 19-25 pre-deployment step, timing checks); 
receive an update task request associated with the change request (page 1 lines 29-30 software deployment system, coordinate and manage the dispatch of production changes, distributed changes page 2 lines 1-5 universal interface layer, submitting production change request, update or reconfiguration, software components page 4 lines 15-21 update/change of the data served by the component); and 
update a change task database table based on the update task request (fig 1 DB 108 page 4 22-27 maintain persistent queue, production change request in DB page 4-5 28-31 DB includes state table, submission time, information associated with production change).

	Pelt doesn’t specifically teach wherein the control property defines a maximum number of potential schedules for the change request; determine, based on the identified control property a set of the potential schedules for implementation of the change request, wherein a number of the potential schedules in the set of the potential schedules is less than or equal to the maximum number of the potential schedules, or the set of the potential schedules are within the limited timeframe, provide the set of the potential schedules for output; schedule selected from among the set of the potential schedules.


	Fontoura, however, teaches wherein the control property defines a maximum number of potential schedules for the change request ([0026] SLA, update frequencies [0030] estimated duration of downtime due to update, maximum acceptable downtime i.e. should determine the maximum number of schedule for update [0031] SLA, 20 VM, evenly two availability zones, update, virtual machine is unavailable [0032] - [0036] [0265] expected duration of request update overall [0279] proposed infrastructure update, presented to tenant, resolve conflict, upgraded on rolling basis beginning in twenty four hours, corresponding average downtime of 3 minutes)
determine, based on the identified control property a set of the potential schedules for implementation of the change request ([0026] SLA, update frequencies [0030] estimated duration of downtime due to update, maximum acceptable downtime [0031] SLA, 20 VM, evenly two availability zones, update, virtual machine is unavailable [0032] - [0036 [0279] proposed infrastructure update, upgraded on rolling basis beginning in twenty four hours, corresponding average downtime of 3 minutes, unless tenant objects within two hours of a specified time [0265]), wherein a number of the potential schedules in the set of the potential schedules is less than or equal to the maximum number of the potential schedules ([0026] SLA, update frequencies [0030] estimated duration of downtime due to update, maximum acceptable downtime [0279] upgraded on rolling basis beginning in twenty four hours, corresponding average downtime of 3 minutes [0265]), or the set of the potential schedules are within the limited timeframe ([0030] estimated duration of downtime due to update, maximum acceptable downtime [0279] proposed infrastructure update, upgraded on rolling basis beginning in twenty four hours, corresponding average downtime of 3 minutes [0265]), or both ([0030] [0279] [0265]); 

provide the set of the potential schedules for output (fig 8 present request to tenant 830 [0279] conflict resolved, provider, inform, tenant, VM upgraded on rolling basis beginning in twenty four hours, corresponding average downtime of 3 minutes, unless tenant objects within two hours of a specified time); 
a schedule selected from among the set of the potential schedules (fig 8 obtain tenant approval 836 [0279] tenant, authority to approve).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pelt with the teachings of Fontoura of upgrade schedule presented to tenant for approval and receiving from tenant update request, SLA, update frequencies, expected downtime, maximum acceptable downtime,  upgraded on rolling basis beginning in twenty four hours, corresponding average downtime of 3 minutes, obtaining approval for upgrade to improve efficiency and allow determining control property defining a maximum number of potential schedules for the change request; determine, based on the identified control property a set of the potential schedules for implementation of the change request, wherein a number of the potential schedules in the set of the potential schedules is less than or equal to the maximum number of the potential schedules, or the set of the potential schedules are within the limited timeframe, provide the set of the potential schedules for output; schedule selected from among the set of the potential schedules to the method of Pelt as in the instant invention. The combination would have been obvious because applying known method of conflict resolution, average downtime, maximum acceptable downtime, rolling schedule for update and obtaining tenants approval upon presenting upgrade schedule as taught by Fontoura with the known method of change request scheduling and conflict resolution taught by Pelt to yield expected result of maximum number of schedules or limited timeframe for potential schedules, selecting a schedule from potential conflict free schedule and including task update to the change request with reasonable expectation of success and improved efficiency (Fontoura [0003] [0030] Pelt Page 1).


As per claim 2, Pelt teaches to38Docket No. SERB:0049 provide a hosted client instance over a network interface for communicatively coupling with a remote client device (fig 1 software deployment system 100 network 140 target component 120 fig 4 server 402 client computer 490), the hosted client instance including a first application component for performing a plurality of actions associated with the hosted client instance (fig 1 deployment system 100 deployment manager 102 workers 104 user interface 106 page 4 lines 8-11 managing updates to software support files/applications); and 
provide a change request user interface as a part of the first application component (fig 1 software deployment system user interface 106 deployment manager 102 logging server 110).  
As per claim 3, Pelt teaches the preexisting schedule restrictions comprise one or more availability windows (page 1 lines 200-25 conflict, production change, different time periods).  
As per claim 4, Fontoura teaches wherein the set of the potential schedules are provided by a change request user interface (fig 8 present request to tenant 830 obtain tenant approval 832 [0279] upgraded on a rolling basis beginning in twenty-four hours, with a corresponding average downtime of three minutes each, unless the tenant objects within two hours of a specified time fig 1 user interface 122).  
As per claim 5, Fontoura teaches wherein the update task request comprises a representational state transfer (REST) application programing interface (API) function call ([0304] update manager, present, API, clients to request updates).  
As per claim 6, Fontoura teaches wherein the proposed schedule comprises a proposed start date and time and a proposed end date and time ([0005] request, performed, at a specified time [0265] request, proposed start time, expected duration of requested update).  
 As per claim 21, Fontoura teaches identify a particular change type of the change request from among a plurality of change types ([0303] infrastructure updates/application updates), wherein the plurality of change types comprise a normal change type, a standard change type, and an emergency change type ([0026] unilaterally choose the update frequencies, specific times an update is performed, no need to give advance notices [0028] different kind of updates, policy/priorities , update requests to one or more tenants for approval, update coordinator may approve infrastructure update requests without notifying the tenants, e.g., to prevent zero-day exploits [0032] concurrent [0036] i.e. staggered [0279] tenant authority to approve, update, simply notify tenant, [0303] infrastructure/application type updates); and 
route the change request for processing based on the identified particular change type (fig 8 update request 802/872 coordinate update request 806 deployment approval/disapproval 854 allow update completion 860), wherein routing the change request for processing comprises bypassing one or more peer-review processes in response to identifying the particular change type as the standard change type or the emergency change type ([0028] different kind of updates, policy/priorities, update coordinator may approve infrastructure update requests without notifying the tenants, e.g., to prevent zero-day exploits [0279] update notification without approval/disapproval authority ).  

As per claim 22, Pelt teaches generate a change request user interface ( page 10 10-15 fig 3 production change requests, from multiple users page 2 lines 1-5 presents, universal interface layer, submitting production change requests); 
receive information indicative of the change request via the change request user interface (page 2 lines 1-5 presents, universal interface layer, submitting production change requests); and 
in response to determining that the proposed schedule does not conform with the preexisting schedule restrictions or conflicts with the schedule of the preexisting change order, or both, (page 2 lines 26-30 determining conflict exists between the component dependencies associated with the change requests, first production change request and dispatched production change request; page 1 lines 20-25 conflict, different production changes page 5 lines 24-32 pre-deployment step, timing checks, scheduling parameter page 3 lines 10-15 automatically resolving conflicts) generate a conflict detected user interface element (page 3 lines 15-20 detailed logging, troubleshooting, problem detected page 9 lines 5-9 system notifies interested parties by sending out status and error notifications over multiple channels including email).  

As per claim 23, Pelt teaches wherein the conflict detected user interface element is selectable by a user (page 2 lines 26-30 determining conflict exists between the component dependencies associated with the change requests, first production change request and dispatched production change request; page 1 lines 20-25 conflict, different production changes page 9 lines 5-9 system notifies interested parties by sending out status and error notifications over multiple channels including email and xmmp), and wherein the computer readable code comprises computer readable code executable by the one or more processors to generate a scheduling assistant user interface configured to display the set of the potential schedules for selection of the schedule from among the set of the potential schedules by the user (fig 3 production change requests are scheduled 304 page 9 lines 5-9 system notifies interested parties by sending out status notifications over multiple channels email, xmmp, fig 1 user interface 106).  
Fontoura teaches remaining claim elements of the set of the potential schedules for selection of the schedule from among the set of the potential schedules by the user ([0007] update request to a tenant for approval or denial, notifying the tenant of an upcoming performance of an infrastructure update, [0026] update frequencies [0028] present infrastructure update requests to one or more tenants for approval  [0030] identified update conflict may then be directed to a human administrator for handling and/or (for better efficiency) the conflict [0031] SLA, 20 VM, evenly two availability zones, update, virtual machine is unavailable [0032] - [0036] [0265] expected duration of request update overall [0279] proposed infrastructure update, presented to tenant, resolve conflict, upgraded on rolling basis beginning in twenty four hours, corresponding average downtime of 3 minute ).


As per claim 24, Pelt teaches wherein the update task request is indicative of implementation of a fix corresponding the change request (page 2 lines 1-5 production change request, update/reconfiguration, software components, distributed system) 
Fontoura teaches remaining claim elements of during the schedule selected from among the set of the potential schedules ([0279] update, approval, rolling basis, average downtime of 3 minutes, notify tenant, fig 8 present request to tenant 830 obtain tenant approval 836 [0094] step, party of interest, accessing/allowing/approving/notifying [0290] notifies, tenant [0291] fixing, infrastructure).


Claim 9 recites a system comprising: one or more processors; and one or more computer readable storage medium comprising computer readable code executable by the one or more processors to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
 Claim 10 recites the system, wherein the computer readable code is further executable by the one or more processors to perform limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

As per claim 15, Pelt teaches determine whether the update task request is permitted based on a predefined process associated with the change request (page 10 lines 15-24 another change request preceding with deployment of current production change request, conflict exist, queued production change request); and 
in response to determining that the update task request is not permitted (page 10 lines 15-24 another change request preceding with deployment of current production change request, conflict exist, queued production change request), returning an error message to the remote client device (page 9 lines 4-15 manager replies with an error, notifies interested parties, sending out status, error notifications page 11 lines 25-31, server, display data, client).  
Fontoura teaches remaining claim elements of determine whether task update is permitted based on a process associated with the change request ([0038] conflict between updates, security [0040] conflict between software and infrastructure software update).


Claim 16 recites a method for change management to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 17 recites the method comprising limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 18 recites the method comprising limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 19 recites the method comprising limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 20 recites the method comprising limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelt in view of Fontoura, as applied to above claims, and further in view of Rajan (US Pub. No. 2010/0250647 A1, hereafter Rajan).
Rajan was cited in the last office action.

As per claim 7, Pelt teaches receive, a template lookup request (page 11 lines 25-31 server, receives, user input, client device, page 10 10-15 fig 3 production change requests, from multiple users); and 
provide a list of available change request templates (page 11 lines 25-31 server, transmits data, displaying data, client device page 2 lines 1-5 presents, universal interface layer, submitting production change requests fig 1 106), wherein change request is generated using one or more templates from the list of available change request template (fig 1 106 page 2 lines 1-5 presents, universal interface layer, submitting production change requests).
Pelt and Fontoura, in combination, do not specifically teach a template lookup request and providing a list of change request templates.
Rajan, however, teaches template lookup request (fig 1 change template request 128 [0035] make change template request 128) and providing a list of available change request template ([0004] selecting a template [0035] searching template, find, purchasing template, cascade through various template).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pelt and Fontoura with the teachings of Rajan of making change template request and searching to find specific template or cascading through various template to improve efficiency and allow template request by the client and providing a list of change request to the method of Pelt and Fontoura as in the instant invention. The combination would have been obvious because applying known method of template cascading upon request by the clients as taught by Rajan with the known method of change request scheduling as taught by Pelt and Fontoura to yield expected result of looking up and providing list of change request with reasonable expectation of success and improved efficiency (Fontoura [0003] [0030] Pelt Page 1 Rajan [0002]).
Claim 14 recites the system, wherein the computer readable code is further executable by the one or more processors to perform limitations similar to those of claim 7. Therefore, it is rejected for the same rational.

Response to Arguments
The previous objections to the specifications have been withdrawn.
The previous 35 USC 112(b) rejections have been withdrawn.
The previous 35 USC 101 rejections have been withdrawn.
Applicant's arguments filed on 02/03/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 02/03/2021, Applicant argues the following:
Fontoura fails to disclose “identify a control property based on the proposed schedule, wherein the control property defines a maximum number of potentials schedules for the change request, or a limited timeframe for the potential schedules, or both; determine, based on the identified control property, a set of the potential schedules for implementation of the change request which do confirm with the preexisting schedule restrictions and do not conflict with the schedule of the preexisting change order, wherein a number of potential schedules in the set of the potential schedules is less than or equal to the maximum number of potentials schedules or the set of potential schedules are within the limited timeframe, or both”, as recited in amended independent claim 1, as primarily recites in amended independent claims 9 and 16.
Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Examiner respectfully disagree. Fontoura teaches service level agreement including update frequency ([0026]), average duration of downtime due to update and maximum acceptable downtime ([0030]). From average downtime and maximum acceptable downtime, one of ordinary skills in the art would be able to derive the maximum potential update (change requests) schedules e.g. dividing the maximum acceptable downtime by average update downtime. In addition, Fontoura also teaches various examples of service level and update types and potential schedules ([0031] - [0036] [0265]) as well as upgrade on rolling basis beginning in twenty four hours, corresponding average downtime of 3 minutes ([0279]), which is equivalent to maximum of (24 X 60)/3 number of potential schedules in given 24 hours and total available time e.g. 24 hrs. - maximum acceptable downtime as the limitations on time. Therefore Fontoura teaches identify a control property based on the proposed schedule, wherein the control property defines a maximum number of potentials schedules for the change request, or a limited timeframe for the potential schedules, or both. Also, given the potential schedules of upgrading with average downtime of 3 minutes, number of maximum updates could be derived from (24hrs * 60) / 3 with assumptions that each request is approved (fig 8 834 i.e. no objections within two hours of specified time [0279]). Any objections by the tenant will reduce the number of updates from the maximum possible updates. Also, given total time, expected average downtime, and maximum acceptable downtime, limitations on the available time for the update could be derived as well ([0265] [0030]), which is equivalent to determine, based on the identified control property a set of the potential schedules for implementation of the change request, wherein a number of the potential schedules in the set of the potential schedules is less than or equal to the maximum number of the potential schedules, or the set of the potential schedules are within the limited timeframe.

Examiners Note

Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (US Pub. No. 2016/0148148 A1) teaches system and method for changing resource calendar by editing calendar views.
Chandrasekhran et al. (US Pub. No. 2019/0340565 A1) teaches system and method for a control based project scheduling mode.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195